Citation Nr: 0412479	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ventricular 
hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from September 1978 to August 
1982 and from October 1995 to February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The medical evidence of record does not show that the 
veteran has a left ventricular hypertrophy condition.

3.  Evidence received since the July 1997 rating decision 
either duplicates or is cumulative of evidence previously of 
record, does not bear directly and substantially on the 
matter at issue, or is not so significant as to require 
consideration with all the evidence of record in order to 
fairly adjudicate the merits of the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
for service connection for left ventricular hypertrophy 
remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of February 2002, March 2002 and September 
2002 RO decisions and notice letters thereof, as well as a 
June 2003 statement of the case, the RO provided the veteran 
with the applicable laws and regulations and gave notice as 
to the evidence needed to substantiate his claim.  In 
November 2001, the RO sent the veteran a letter, explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
appellant to identify and/or secure evidence as well as 
informed him of the type of evidence he needed to submit in 
order to reopen his claim.  Additionally, the Board notes 
that in February 2002 the RO also sent the veteran a letter 
specifically regarding the issue of what constitutes new and 
material evidence.  Therefore, the veteran has been informed 
of the type of evidence that would be considered new and 
material.  Furthermore, the June 2003 statement of the case 
includes the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained all 
available service medical and dental records, as well private 
treatment records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no other indication from the claims folder 
or allegation from the veteran that any relevant evidence 
remains outstanding.  Therefore, the Board finds that the 
duty to assist is met.  38 U.S.C.A. § 5103A.  

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law, and 
adjudication of the appeal to reopen the claim of service 
connection for the cause of the veteran's death poses no risk 
of prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c) (2002)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim was received in July 2001, the amended 
regulations are not for application.

The veteran originally submitted a claim for service 
connection for left ventricular hypertrophy in February 1997.  
The evidence of record included the veteran's service medical 
records and the veteran submitted for a June 1997 
examination.  The veteran's service medical records do have 
notations regarding possible left ventricular hypertrophy in 
1996 and 1997.  However, the Board notes that the veteran was 
never definitely diagnosed with left ventricular hypertrophy.  
Moreover, in a January 1997 referral for civilian medical 
care, the examiner's provisional diagnosis was "EKG criteria 
for LVH - suspect due to thin chest."  Additionally, upon 
examination in June 1997, objective findings were that the 
veteran exhibited "no significant heart disease."  The 
veteran showed normal sinus rhythm with no murmurs or 
gallops.  Accordingly, the veteran was denied service 
connection, by means of a July 1997 rating decision.  The RO 
held that the veteran had not presented evidence of a current 
condition or that any condition he had exhibited in service 
demonstrated a permanent residual or chronic disability.  The 
veteran did not present a notice of disagreement with this 
rating action.

The veteran submitted a claim to reopen in July 2001 and 
requested that it be considered under the newly implemented 
VCAA regulations.  The veteran was issued a November 2001 
letter requesting new and material evidence in order to 
reopen his claim.  No additional evidence was received and 
the veteran was denied service connection, by means of a 
February 2002 rating action.  

In February 2002, the veteran submitted a January 2002 report 
from Dr. Perez.  Dr. Perez's reports showed that the veteran 
complained of tachycardia, however, electrocardiogram 
findings were normal.  The veteran was denied service 
connection, by means of a March 2002 rating action, because 
the new evidence "did not bear directly and substantially 
upon the issue of service connection for left ventricular 
hypertrophy."

In an attempt to submit evidence of a current condition the 
veteran submitted a Holter ECG Report summary from a Dr. 
Eufret.  The report listed its indications as tachycardia.  A 
September 2002 rating decisions upheld the prior rating 
actions because the evidence did not provide a diagnosis of 
left ventricular hypertrophy.  The veteran submitted a timely 
notice of disagreement and perfected his appeal in July 2003.  
The Board notes that no additional evidence has been 
submitted.

The Board acknowledges that the veteran claims he has a left 
ventricular hypertrophy condition.  However, medical 
diagnoses involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained medical 
professional.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, without any medical support in the record, the 
Board cannot accord any probative value to his statements 
regarding his personal diagnosis of left ventricular 
hypertrophy.  See Espiritu, 2 Vet. App. at 495.

Upon careful review of the record, the Board finds no new and 
material evidence to reopen any of the veteran's claims for 
service connection.  With respect to the medical evidence of 
record, the Board finds that the vast majority does not bear 
directly and substantially on the issue at hand, i.e., 
whether the veteran has a current condition that was incurred 
or aggravated during his period of active duty.  The granting 
of service connection requires evidence demonstrating that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In this case, the 
service medical records do mention a possible left 
ventricular hypertrophy condition, however, there is no 
concrete diagnosis of such a condition while in service.  
Moreover, the medical evidence of record does not contain any 
diagnosis of left ventricular hypertrophy, following service.  
Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation.  38 
C.F.R. § 3.156(a).  Therefore, the claim for service 
connection for left ventricular hypertrophy is not reopened. 


ORDER

As no new and material evidence has been received to reopen 
the claim for left ventricular hypertrophy, the claim is not 
reopened. The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



